Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Amended claim 1 and new claim 11 requires:
A collar member having an annular skirt depending from a base
An inner surface of the annular skirt having a securing member (such as threads) for securing the collar to a neck of a container
A cap member having an annular sidewall with an inner surface having an attachment member (such as threads) attached to a reciprocal attachment member (such as threads) on an outer surface of the annular skirt (of the collar member)

The closest prior art is considered to be Hagihara (U.S. Pub. 2004/0112916).  Hagihara discloses all of the limitations of claims 1 and 11 except that Hagihara’s cap member (29) does not attach to threads on an outer surface of the annular skirt which depends from the base of the collar member (7).  Instead, Hagihara’s collar member has threads above the base (seen in Fig. 30 of Hagihara).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MJM/Examiner, Art Unit 3754               

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754		05/09/2022